DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal generator and processing device in claims 1 and 53 and monitoring device in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The processing device has corresponding structure to a microprocessor in ¶267, the signal generator has corresponding structure to a current source in ¶148 and a monitoring device has corresponding structure in ¶250 to a reader electronic device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the pair" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the pair" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10, 13, 19, 21, 25, 26, 35, 44, 46, 48 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975.
Regarding claims 1 and 53, Toth discloses a system for performing fluid level measurements on a subject, the system including:
at least one substrate including a plurality of microstructure to breach a stratum cornea of the subject at least some microstructures being electrodes ([¶210-211]FIG17]) at least some microstructures being arranged in pairs ([¶163,247] the impedance is measured between electrodes; those electrodes are a bipolar pair);
 a signal generator operatively connected to at least one microstructure pair to apply and electrical stimulatory signal between microstructures in the pair ([¶163]);
 at least one sensor operatively connected to at least one microstructure pair, the at least one sensor being configured to measure electrical response signals between microstructures in the pair ([¶163]);
 one or more electronic processing devices that are configured to:
 determine measured response signals, the response signals being at least partially indicative of a bioimpedance ([¶163]); and,
 perform an analysis at least in part using the measured response signals to determine at least one indicator at least partially indicative of fluid levels in the subject and wherein changes in impedance are used to track changes in fluid levels and hence hydration state of the subject ([¶163] the impedance is used to determine hydration levels). 
Toth does not specifically disclose the microstructures are conductive and include an insulating layer extending over at least an end of the microstructure proximate the substrate. Daddona teaches using planar electrode pairs ([FIG2]) and an insulating layer with an exposed portion ([C3 L58-63] the microstructures have an insulating polyimide film). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Daddona to minimize pain and improve manufacturability ([C1 L63-C2 L4]).
Regarding claim 8, Toth discloses that the length of the microstructure is greater than 100µm ([¶208] length greater than 0.5mm).
Regarding claim 10, in the combination of Toth and Daddona, Daddona teaches at least some of the plurality of microstructures include at least one of anchor microstructures used to anchor the substrate to the subject ([C6 L6-18] anchor 50). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Daddona to improve attachment of the device to the body ([C6 L1-6]).
Regarding claim 13, Toth discloses the substrate includes electrical connections to allow electrical signals to be applied to and/or received from the respective microstructures ([¶149] interconnects).
Regarding claim 19, in the combination of Toth and Daddona, Daddona teaches the microstructures include an insulating layer extending over half the length of the microstructure ([C3 L58-63] the microstructures have an insulating polyimide film).
Regarding claim 21, in the combination of Toth and Daddona, Daddona teaches at least one electrode extends over a length of a distal portion of the microstructure ([FIG2] electrode 14).
Regarding claims 25 and 26, in the combination of Toth and Daddona, Daddona teaches the microstructures include a material to reduce biofouling ([C4 L34-44]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Daddona to keep scar tissue and macrophages from coating the electrode ([C4 L34-44]).
Regarding claim 35, Toth discloses the system includes a housing containing the at least one sensor, the signal generator and at least one electronic processing device, wherein the housing selectively couples to the substrate ([¶21, 203] the substrate has a housing and a means for securing the substrate to the subject).
Regarding claim 44, Toth discloses the system includes a patch including the substrate and microstructures ([¶163]); and, a monitoring device that is configured to perform the measurements ([¶308] user device 147) and provide an output indicative of the indicator ([¶259,308] the host device displays the data).
Regarding claim 46, Toth discloses the system wherein the monitoring device is inductively coupled to the patch ([¶242]).
Regarding claim 48, Toth discloses the system includes a transmitted that transmits subject data derived from the measured response signals ([¶242] transmitted to the monitoring device for display) and a processing system that receives subject data derived from the measured response signals and analyses the subject data to generate at least one indicator, the at least one indicator being at least partially indicative of a health status associated with the subject ([¶163] hydration is determined).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975 in view of Chen et al. US 2010/0286491.
Regarding claim 9, in the combination of Toth and Daddona does not specifically disclose the tip of the microstructure has a length of Chen teaches similar sensor device that has microprotrusions with a tip that is ([¶22] tip portions is 50-150µm). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Toth and Daddona with the tips length of Chen in order to puncture the stratum germinativum of the user to access the interstitial fluid ([¶22]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975 in view of Toth et al. US 2015/0335288.
Regarding claim 14, in the combination of Toth and Daddona does not specifically disclose one or more switches. Toth ‘288 teaches the switches for selectively connecting at least one of the at least one sensor and at least one signal generator to one or more of the microstructures ([¶533]) and the one or more processing devices are configured to control the switches and the signal generator to allow at least one measurement to be performed ([¶533,534]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Toth and Daddona with the filter bank of Toth ‘288 as it is only combining prior art elements according to known methods to yield the predictable result of controlling which electrodes are used for sensing ([¶533]). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975 in view of Cho et al. US 2016/0278672.
Regarding claim 16, Toth discloses a system includes: a substrate coil positioned on the substrate and operatively coupled to one or more microstructure electrodes ([¶201]). Toth does not disclose an excitation and receiving coil positioned in proximity to the substrate coil such that alteration of a drive signal applied to the excitation and receiving coil acts as a response signal. Cho discloses a similar device that has a resonant circuit ([¶277] a resonant circuit is used which consists of a coil and capacitor and alters a drive signal). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination of Toth and Daddona with the coils of Cho in order to provide power to the sensor patch ([¶277]).

Claims 4, 5, 11 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975 further in view of Hegde et al. US 2011/0295100. 
Regarding claim 4, the combination of Toth and Daddona does not specifically disclose angularly offset microstructures. Hegde teaches the system where the at least some pairs of microstructures are angularly offset ([FIG2B] the micro blades are set at different angles to each other in 3 major groups). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Hegde to minimize pain ([¶34]).
Regarding claim 5, the combination of Toth and Daddona does not specifically disclose the spacing. Hegde teaches the system where the spacing between the microstructures is less than 1mm and the spacing between pairs of microstructures is less than 1mm ([¶71] there are up to 300 microneedles per square inch which is less than 1mm of spacing). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Hegde to minimize pain ([¶34]).
Regarding claim 11, the combination of Toth and Daddona does not teach the microstructure density. Hegde teaches the system wherein the microstructures have a density that is at least one of greater than 100 per square centimeter ([¶71] there are up to 300 microneedles per square inch which is less than 1mm of spacing). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Hegde to minimize pain ([¶34]).
Regarding claim 51, the combination of Toth and Daddona does not specifically disclose the impedance measurements are performed in the viable epidermis. Hegde teaches a similar electrode device where the measurements are performed in the epidermis ([¶34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Hegde enhance conductivity ([¶34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Hegde to minimize pain ([¶34]).

Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 6th interpretation, Examiner respectfully disagrees. Both “signal generator” and “processing device” are generic placeholders that do not by themselves denote any structure, e.g. they could both be software modules.
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Daddona teaches an insulating layer covers the conductive core 20 and the rest of the microstructure other than the electrode surface. Specifically the electrodes are encased in an insulating layer with only the electrodes in the middle of the microstructures are left exposed so the proximal end of the microstructure near the substrate is insulated.
Regarding Applicant’s arguments that neither Toth nor Daddona teach determining a hydration level and fluid status of the subject, Examiner respectfully disagrees. Toth specifically discloses at ¶163 that the hydration of the tissues can be determined from the impedance and thus the fluid status can be determined. Similarly, the device of Toth is interested in the hydration of the subject ([¶122,159,170,171]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791